Title: From George Washington to Jean-Louis-Ambroise, chevalier de Villefranche de Genton, 31 May 1781
From: Washington, George
To: Villefranche de Genton, Jean-Louis-Ambroise, chevalier de


                        
                            Sir
                            Head Quarters New Windsor 31st May 1781
                        
                        You will be pleased to repair to Albany and put yourself under the orders and command of Brig. Genl Clinton.
                            I am &c.

                    